t c no united_states tax_court susan bocock and jack carl ryals petitioners v commissioner of internal revenue respondent docket no filed date ps made certain payments before filing their tax_return and intended that the payments would be applied to their taxable_year r first credited the payments to ps’ taxable_year but later credited the payments to p husband’s outstanding tax_liability from after ps filed their tax_return on which they claimed an overpayment r subsequently determined a deficiency in income_tax and an accuracy-related_penalty pursuant to sec_6662 i r c for ps’ taxable_year and sent ps a notice_of_deficiency ps timely petitioned this court for a redetermination of the deficiency and contended that the court has deficiency jurisdiction over the issue of whether r improperly applied the payments intended for ps’ taxable_year to p husband’s tax_liability because the payments were amounts collected without assessment within the meaning of sec_6211 i r c held this court does not have jurisdiction over the issue of whether r improperly applied the payments to p husband’s tax_liability because r credited p husband’s tax_liability pursuant to sec_6402 i r c after ps reported an overpayment on their tax_return this court does not have jurisdiction to review any credit or reduction made by the commissioner pursuant to sec_6402 sec_6512 i r c 112_tc_46 keith h johnson for petitioners lauren epstein for respondent wells judge the instant case is before the court on respondent’s motion to enter a decision the parties previously had represented to the court that the case was settled and filed a stipulation of settled issues we must decide whether we have jurisdiction to decide whether respondent improperly credited to an earlier taxable_year an overpayment that petitioners reported on their income_tax return for taxable_year and if we find that we have such jurisdiction whether respondent improperly credited the overpayment unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts at the time of filing the petition petitioners resided in archer florida petitioners owned a minority interest as tenants_by_the_entirety in allchem industries holding corp allchem an s_corporation allchem made distributions to shareholders primarily to help them pay income taxes for the current taxable_year on date allchem received a notice of assignment from petitioners in which petitioners expressed their intention that all of the proceeds from any dividend distribution be allocated to the internal_revenue_service irs and that one- half of any distribution be applied as an advance_payment toward petitioners’ taxable_year and the other half as an estimated payment for the first quarter of petitioners’ taxable_year on date respondent sent allchem a notice_of_levy with respect to petitioner ryals’s mr ryals’s unpaid income_tax liabilities for taxable years and four days later on date allchem declared a dividend on date petitioners filed a request for an extension of time to file their tax_return and also submitted two payments of dollar_figure and dollar_figure to be applied to their taxable_year petitioners previously had made on date another estimated payment of dollar_figure to be applied 1the notice_of_levy stated that as of date mr ryals’s and tax_liabilities would total dollar_figure to their taxable_year respondent had not determined a deficiency in income_tax for petitioners’ taxable_year at the time petitioners filed their extension request on date on date respondent received from allchem two separate checks each in the amount of dollar_figure that petitioners intended as estimated_tax payments for their and taxable years respondent credited one of the dollar_figure payments to petitioners’ taxable_year on date petitioners timely filed their tax_return and reported a tax_liability of dollar_figure withholding credits of dollar_figure estimated_tax payments of dollar_figure dollar_figure 2in a letter attached to the checks allchem’s vice president of finance stated pursuant to the irs notice_of_levy dated date enclosed are two separate checks in the amount of dollar_figure each made payable to the irs which represent a dividend distribution of allchem industries holding corporation the company approved date and otherwise payable to jack c ryals and susan bocock ryals as tenants by the entireties also enclosed are an assignment of dividend distribution and a notice of assignment provided to us by mr and mrs ryals on date 3respondent credited the other dollar_figure payment from allchem that petitioners intended as estimated_tax payments for to mr ryals’s tax_liability we note that petitioners’ taxable_year is not at issue in the instant case 4petitioners’ arguments have not been consistent the dollar_figure of estimated_tax payments that petitioners claimed on their tax_return includes the dollar_figure payment from allchem continued paid with their request for an extension to file and an overpayment of dollar_figure and requested a refund of dollar_figure pursuant to sec_6402 respondent credited to mr ryals’s income_tax_liability dollar_figure of petitioners’ claimed overpayment respondent later determined a deficiency in petitioners’ income_tax of dollar_figure and a sec_6662 penalty of dollar_figure for their taxable_year and sent petitioners a notice_of_deficiency on date petitioners timely petitioned this court at the call of the instant case for trial during the court’s trial session on date the parties appeared and represented to the court that the case was settled and filed a stipulation of settled issues we granted the parties an additional days to submit a decision document after the trial session a dispute arose between the parties regarding whether certain payments petitioners intended to be applied to their taxable_year were properly credited to earlier year sec_4 continued that petitioners intended as an estimated_tax payment for but that respondent credited to mr ryals’s tax_liability see supra note for the reasons explained below we do not have jurisdiction to decide whether respondent improperly credited mr ryals’s earlier tax_liabilities 5the record does not indicate why petitioners requested a refund that was dollar_figure less than the amount of their claimed overpayment by respondent petitioners refused to sign the decision document prepared by respondent’s counsel the proposed decision document stated that there was a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 penalty of dollar_figure petitioners contend that respondent improperly credited to mr ryals’s tax_liability one dollar_figure payment and the two dollar_figure payments and that those payments should have been applied to petitioners’ taxable_year petitioners contend that the decision document should reflect the payments as credits against their tax_liability on date at the end of the 30-day period respondent filed the instant motion for entry of a decision in accordance with respondent’s proposed decision document on date petitioners filed an objection to respondent’s motion the motion was then set for hearing on date opinion we must decide whether we have jurisdiction to decide whether respondent improperly credited the payments in issue to mr ryals’s tax_liability the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent expressly authorized by congress 85_tc_527 our deficiency jurisdiction encompasses the redetermination of deficiencies under sec_6214 and of overpayments subject_to certain limitations under sec_6512 petitioners raise no overpayment issues within the scope of sec_6512 therefore our overpayment jurisdiction under sec_6512 does not apply petitioners contend however that the court has jurisdiction over the proper application of the payments in issue because those payments are included in the calculation of a deficiency and therefore must be included in any decision we enter in the instant case respondent contends that the payments in issue are estimated_tax payments that are not included in the calculation of a deficiency and that because there is no question of the correct amount of the deficiency the court should grant respondent’s motion and enter a decision without the inclusion of those payments for purposes of sec_6214 deficiencies are defined by sec_6211 as follows sec_6211 definition of a deficiency a in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made petitioners contend that the payments in issue fall within the parenthetical language of sec_6211 or collected without assessment we disagree petitioners’ argument ignores the language immediately following the parenthetical phrase ie as a deficiency petitioners contend that they intended the payments in issue to be estimated_tax payments for taxable_year at the time petitioners made the payments in issue they had not even filed their tax_return sec_6211 provides that for purposes of that section the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payment on account of estimated_tax see mackey v commissioner tcmemo_2004_70 malachinski v commissioner tcmemo_1999_182 affd 268_f3d_497 7th cir see also sec_301_6211-1 proced admin regs payments on account of estimated income_tax shall likewise be disregarded in the determination_of_a_deficiency we therefore conclude that the payments in issue were estimated_tax payments and not amounts assessed or collected without assessment as a deficiency pursuant to sec_6211 accordingly the payments in issue did not reduce the deficiency in the instant case we do not have jurisdiction over the issue of whether respondent improperly credited the payments in issue because respondent credited dollar_figure to mr ryals’s tax_liability pursuant to sec_6402 after petitioners reported an overpayment of dollar_figure on their tax_return this court does not have jurisdiction to review the credit made by the commissioner pursuant to sec_6402 in the instant case see sec_6512 112_tc_46 because our decision will include a sec_6662 penalty we address whether the payments in issue reduce the underpayment on which the penalty is imposed even though the parties did not raise the issue in 91_tc_88 we held that withholding credits must be subtracted from the ‘understatement’ to arrive at the ‘amount of any underpayment’ in computing the addition_to_tax under sec_6661 after our decision in woods the omnibus budget reconciliation act of publaw_101_239 sec stat 6cf smith v commissioner 123_tc_15 revd on other grounds 429_f3d_533 5th cir 7former sec_6661 provided an addition_to_tax for a substantial_understatement of a liability the amount of the addition_to_tax wa sec_25 percent of the amount of any underpayment attributable to such understatement repealed sec_6661 and replaced it with sec_6662 sec_6664 was also enacted defining the term underpayment sec_6662 and sec_6664 provide in pertinent part as follows sec_6662 imposition of accuracy related penalty on underpayments a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6664 definitions and special rules a underpayment --for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made emphasis added sec_1_6664-2 income_tax regs provides further guidance regarding the phrase collected without assessment in sec_6664 d amounts not so shown previously assessed or collected without assessment for purposes of defining an underpayment for purposes of sec_6662 the amount collected without assessment is the amount by which the total of the credits allowable under sec_31 relating to tax withheld on wages estimated_tax payments and other_payments in satisfaction of tax_liability made before the return is filed exceed the tax_shown_on_the_return provided such excess has not been refunded or allowed as a credit to the taxpayer emphasis added thus sec_1_6664-2 income_tax regs provides that amounts collected without assessment can include estimated_tax payments but only to the extent those payments along with withholding or other credits exceed the tax_shown_on_the_return and only so long as the excess has not been refunded or allowed as a credit to the taxpayer as we have found above respondent first credited the disputed estimated_tax payments to petitioners’ taxable_year after petitioners reported an overpayment of dollar_figure on their tax_return respondent credited dollar_figure of the claimed overpayment to mr ryals’s tax_liability pursuant to sec_6402 as stated above this court does not have jurisdiction to review any credit or reduction made by the commissioner pursuant to sec_6402 see sec_6512 savage v commissioner supra pincite accordingly we hold that we do not have jurisdiction to decide whether respondent 8respondent was not precluded from subsequently determining a deficiency for petitioners’ taxable_year despite allowing a portion of the claimed overpayment see 91_tc_85 improperly credited the payments in issue to mr ryals’s tax_liability to reflect the foregoing an appropriate order granting respondent’s motion and a decision in accordance with respondent’s proposed decision will be entered
